                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:17-cv-371-RJC-DCK

UNITED STATES OF AMERICA,            )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                        ORDER
                                     )
APPROXIMATELY $105,000 IN            )
FUNDS SEIZED FROM THE                )
CHECKED LUGGAGE OF KEN LU )
AT THE CHARLOTTE DOUGLAS             )
AIRPORT,                             )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on the United States’ (“Plaintiff”)

Motion for Default Judgment and Memorandum in Support. (Doc. Nos. 8–9).

      A default having been entered against Defendant property, and Claimants

and counsel for the United States having now requested judgment by default all in

accordance with Rule 55(a) and (b)(1) of the Federal Rules of Civil Procedure;

Judgment by default is rendered in favor of the United States. The Court declares

that the United States is the lawful owner of the subject property Defendant

Approximately $105,000 in funds seized from the checked luggage of Ken Lu at the

Charlotte Douglas Airport.

      SO ORDERED.
                                            Signed: December 14, 2018
